Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I/Species C/Figure 6F in the reply filed on 3/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Again, claims 14-15 and 17-20 refer to bending lines which are associated with a completely alternate invention as described in applicant’s disclosure. Thus, only claims 13 and 16 are addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator of claim 13 must be shown within in the elected invention/species or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, it is unclear whether the dosing probe and the actuator are the same element or alternate/additional elements. If they are alternate/additional elements, it is unclear to the Examiner that both elements are comprised within the same elected invention, as represented within the elected figures, etc.
The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon US 6,349,232 in view of Valenza US 4,902,154.

Regarding claim 13, Gordon teaches a delivery device comprising: 

an actuator for causing said substance to be delivered from said dosing chamber (84 figure 4A); and 
a housing which includes said dosing chamber and said actuator (80); 
wherein said housing is mounted on a collar device of an animal (82), a harness of an animal or a neck strap of an animal;
but does not specify a flexible and bendable dosing probe that extends from said housing.
Valenza; however, does teach a flexible and bendable dosing probe that extends from a housing (summarized in figures 9-10). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a probe, in order to provide an efficient and specific means for delivering the substance, as described by Valenza, etc.

Regarding claim 16, the references teach the delivery device according to claim 13, wherein Valenza further teaches said probe comprises a distal exit opening (as seen in figures 4, 9, and 10); but does not specify the opening to be a slit. However, a slit would have been an obvious shape to one having ordinary skill in the art, at the time of the invention, in order to better control the amount of substance that is dispensed through the probe; since it would have been an obvious matter of design choice to make the different portions of the openings of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Response to Arguments
Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive.
Applicant’s arguments directed to the withdrawn claims being withdrawn for being directed to a non-elected species are not found persuasive. Applicant argues that figure 6F is directed to the elected species and the Examiner agrees. The issue is that the withdrawn claims are directed to alternate species/figures other than figure 6F, etc.

Applicant’s arguments directed towards the previous 103 rejection are moot in light of the updated rejection above in light of the latest amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/JESSICA B WONG/Primary Examiner, Art Unit 3644